Applicant’s After-Final Amendment filed March 11, 2022 has been received and entered into the present application. 
	Claims 1, 5, 10-17, 20, 25-26 and 32-33 are pending. Claims 34-36 are cancelled. 

EXAMINER’S AMENDMENT
Applicant is reminded of his election without traverse of the invention of Group II (original claims 1, 3-8, 20-22, 31-33), directed to a pharmaceutical composition comprising copper complexed with a compound of Formula I, a method of forming a copper-containing complex comprising contacting a sample containing copper with a compound of Formula I, and a method of administering to a subject a pharmaceutical composition comprising copper complexed with a compound of Formula I, as stated in the reply filed March 1, 2021. 
Of the originally elected claims, Applicant’s instant claims 1, 5, 20 and 32-33 remain pending and are in condition for allowance at this time. For an explanation of how such claims distinguish over the prior art teachings of record in the instant application, Applicant’s attention is directed to the reasons provided in the previous December 17, 2021 non-final Office Action at p.3-6.
As such, this application is in condition for allowance except for the presence of withdrawn claims 10-17 and 25-26, which are directed to an invention (Group I, as indicated in the October 30, 2020 requirement for restriction/election) that was non-elected without traverse. 
Accordingly, claims 10-17 and 25-26 are now cancelled. MPEP §821.02.

Claims 1, 5, 20 and 32-33 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 18, 2022